Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Office Action is responsive to the Response to Election/Restriction filed 08/29/2022.  
	The preliminary amendment filed 04/14/2020, amended claims 4-6, 8, 11-14 and 16.
	Claims 1-16 are pending.
Priority
	The instant application is a 371 of PCT/EP2018/078732 filed on 10/19/2018, which claims priority to DE10 2018 120 505.8 filed on 08/22/2018 and DE10 2017 124 626.6 filed on 10/20/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application. 
Information Disclosure Statement
The information disclosure statement (IDS) dated 04/14/2020, complies with the provisions of 37 CFR 1.97, 1.98 and MPEP §609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits, except where noted.
-NPL, Cite No. 1, was not considered because the document was not provided.
Abstract
The abstract of the disclosure is objected to because it recites “The present invention concerns.”  The should avoid using phrases which can be implied, such as, "This disclosure concerns," "The disclosure defined by this invention," "This disclosure describes," etc.  Correction is required.  See MPEP § 608.01(b).

Election/Restrictions
Applicant's election with traverse of Group I and the species a) dopamine as the active ingredient, b) polybutylenes as the matrix, c) hydrophobic control membrane as the control membrane, and d) polyesters as the backing layer in the reply filed on 08/29/2022 is acknowledged. 
In the course of the search, the election of species requirement was withdrawn.
The traversal is on the grounds that Breitenbach does not mention water, much less a water content of less than 2% by weight.  
This argument is not found persuasive because Breitenbach teaches that rotigotine, the active agent, is dispersed in the matrix polymer as amorphous particles and that the matrix is free of solubilizers.  Since Breitenbach additionally teaches this matrix in a transdermal delivery system with a rear layer that is impermeable to the active ingredient, this technical feature is not a special technical feature.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-8 and 12-16 are examined on the merits herein.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 12-16  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Regarding claims 1, 7, 15 and 16, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention or mere exemplifications.  See MPEP § 2173.05(d).
For the purposes of examination, the limitations following this phrase are interpreted as exemplifications and not claim limitations.  
Claims 2-8 and 12-16 are rejected as being dependent on claim 1.
-Regarding claim 6, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention or mere exemplifications.  See MPEP § 2173.05(d).
For the purposes of examination, the limitations following this phrase are interpreted as exemplifications and not claim limitations.  
Claim 16 recites the limitation "the treatment of travel sickness” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 is indefinite because the metes and bounds of the claim are unclear.  It is not clear if the antiemetic, dopamine agonist, analgesic, sedative and anti-dementivum are additional active ingredients added to the transdermal delivery system or if they are the “at least one active ingredient” recited in claim 1 from which claim 14 depends.  
For the purposes of examination, this claim is interpreted as the “at least one active ingredient” recited in claim 1.
Claim 16 is indefinite because the metes and bounds of the claim are unclear.  It is not clear if the group is travel sickness, Parkinson’s disease, restless leg syndrome and pain, or if the group is travel sickness, pain and either Parkinson’s disease or restless leg syndrome.  See MPEP 2117 for guidance on proper Markush language.
	For the purposes of examination, this group is interpreted as travel sickness, Parkinson’s disease, restless leg syndrome and pain.
Claim Rejections - 35 USC § 102 and 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Note: Due to indefiniteness, the claims are interpreted as recited in the above 35 USC 112 rejection.

	Claims 1-8 and 12-16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2014/0323996 to Langer (published 2014, PTO-892), as evidenced by Madhu (Difference Between, published 2018, PTO-892).  
	Langer ‘996 teaches a transdermal therapeutic system for administering an active substance through the skin (abstract).  The system comprises a cover layer, an active substance layer comprising a polymer matrix containing the active substance, an adhesive layer comprising a contact adhesive, which consists of a mixture of one or more polyisobutylenes and one or more polybutenes, and a pull-off layer (abstract, pgs. 12-14, claims 1, 6, 10-14, 17-20, 31-32).

    PNG
    media_image1.png
    221
    701
    media_image1.png
    Greyscale
(abstract).
	The first polyisobutylene has an average molecule weight of about 40,000 g/mol and the second polyisobutylene polymer has an average molecular weight of about 400,000 g/mol (pgs. 13-14, claims 11, 12, 19, 20, 31).
	The adhesive layer can additionally comprise plasticizers such as mineral oil (paragraphs 99 and 100).  
	The adhesive layer can additionally comprise silica (pg. 15, claim 31).  As evidenced by Madhu, silica is a synonym for silicon dioxide (pg. 1).
	The cover layer is occlusive (paragraph 105).  Additionally, since the protective film is a pull-off layer, it occludes or closes-up the transdermal therapeutic system.
	There is a control membrane between the adhesive layer and the active substance layer (Figure 1 or see above figure).  
	Rivastigmine is taught as the active substance (pgs. 12-14, claims 1, 31, and 32).  Rivastigmine for the treatment of Alzheimer’s disease and Parkinson’s dementia is taught (paragraphs 3, 27, 140).
	Regarding claim 12, product-by-process claims are not limited to the manipulations of recited steps but only the structure implied by the steps.  
	"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  See MPEP 2113.
	In the instant case, the transdermal delivery system of Lange ‘996 appears to be the same as the instantly claimed transdermal delivery system.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Note: Due to indefiniteness, the claims are interpreted as recited in the above 35 USC 112 rejection.
 
Claims 1-8 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0323996 to Langer (published 2014, PTO-892), as evidenced by Madhu (Difference Between, published 2018, PTO-892).
Langer ‘996 is applied as discussed in the above 35 USC 102 rejection.
Assuming arguendo that Langer ‘996 does not anticipate the transdermal therapeutic system, the formulations of Langer ‘996 are exemplified as non-aqueous (paragraphs 152-157).  
While Langer ‘996 teaches a transdermal therapeutic system comprising at least one active ingredient in at least one matrix on a non-aqueous basis, a backing layer, and an optional protection film, it does not explicitly state a water content of less than 2% by weight.
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to exemplify the transdermal therapeutic systems of Langer ‘996 as having a water content of less than 2%, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to exemplify the transdermal therapeutic systems of Langer ‘996 as having a water content of less than 2%, with a reasonable expectation of success, because the formulations of Langer ‘996 are exemplified as non-aqueous.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 and 12-16 are provisionally rejected on the grounds of anticipatory, nonstatutory double patenting as being unpatentable over claims 4-15 of copending Application No. 16/757,317 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘317 claims a transdermal delivery system comprising an active ingredient-containing matrix on a non-aqueous basis and an adhesive layer.  A control membrane between the active ingredient containing matrix on a non-aqueous basis and the adhesive application layer is claimed.  Mineral oil is claimed.  Silicon dioxide is claimed.  A matrix comprising at least two polymers comprising polybutylenes is claimed.  At least two polybutylenes having a molecular weight from 20,000 g/mol to 100,000 g/mol is claimed.  An occlusive backing layer is claimed.  Medical, veterinary or cosmetic use is claimed.  An antiemetic, dopamine agonist, analgesic, sedative and anti-dementivum is claimed.  Treating travel sickness, Parkinson’s disease, restless leg syndrome, pain and Alzheimer’s disease is claimed.
This is a provisional, anticipatory, nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-8 and 12-16 are provisionally rejected on the grounds of anticipatory, nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/757,290 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘290 claims a transdermal delivery system comprising at least one dopamine agonist in at least one matrix, an active ingredient-impermeable rear layer, and an optional application-side protective film, wherein the matrix comprises at least one polymer from the class of polybutylene, in particular polyisobutylenes.  Rotigotine is claimed as the dopamine agonist.  The at least one polybutylene, in particular a polyisobutylene, has a molecular weight of at least approximately 20,000 g/mol.  A second polybutylene, in particular a polyisobutylene, has a molecular weight of at least approximately 500,000 g/mol.  Medical, veterinary or cosmetic use is claimed.  An antiemetic, dopamine agonist, analgesic, sedative and anti-dementivum is claimed.  Treating Parkinson’s disease and restless leg syndrome is claimed.
This is a provisional, anticipatory, nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622